Citation Nr: 1144595	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim of service connection for a gastrointestinal disorder (GI) disorder to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a gastrointestinal disorder (GI) disorder to include as due to Agent Orange exposure  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972 with subsequent service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO that declined to reopen the claim of service connection for a GI disorder.

In January 2008, the Veteran testified at a hearing held at the RO; a transcript of this hearing is associated with the claims file.

The  issue of service connection for renal failure has been raised by the record in February 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The reopened claim of service connection is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  After the RO denied the Veteran's original claim of service connection for a GI condition in a June 1994 rating decision, he was notified of this action and apprised of his appellate rights, but did not file a timely appeal . 

2.  The evidence received since the previous denial is neither cumulative in nature nor repetitive of that previously addressed by the prior denial and relates to a previously unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service-connection for a GI condition. 


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for a GI condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

To the extent that action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Criteria and Analysis

In a June 1994 rating decision, the RO denied service connection for a GI condition.  The RO notified the Veteran about the decision and apprised him of his appellate rights; however, he failed to perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Some of the evidence received since the previous denial is found to be cumulative in nature and repetitive of facts that were previously before the RO.  However, other submitted evidence is found to be new and material since it pertains to a previously  unestablished fact that was not before the RO at the time of the earlier decision.  

Namely, the Veteran now asserts that he developed and underwent surgery for a malignant Glomus tumor that is due to his presumed exposure to Agent Orange due to his service in the Republic of Vietnam.  When these assertions are considered along with the other evidence of record, the evidence has a reasonable possibility of substantiating the claim. 

In view of the foregoing, the claim of service connection for a GI disorder is reopened.


ORDER

As new and material evidence to reopen the claim of service connection for a GI disorder has been presented, the appeal to this extent is allowed, subject to further action as discussed hereinbelow. 


REMAND

To the extent that the Veteran asserts that he developed a malignant glomus tumor due his exposure to Agent Orange in service, his lay statements are presumed to be competent and credible for the purpose of reopening the previously denied claim of service connection.  

Accordingly, the Veteran should be afforded a VA examination in order to ascertain the nature and likely etiology of the claimed GI disorder.  

Pursuant to VCAA, VA also should obtain any outstanding VA and private treatment records to support the Veteran's claim.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding non-VA and VA treatment records referable to the claimed malignant glomus tumor and associate them with the record.

The RO should also notify the Veteran that he may submit medical evidence or treatment records to support his claim.  

2.  Next the RO should then arrange for a VA examination to determine the nature and likely etiology of the claimed GI disorder to include malignant glomus tumor.

The claims file should be made available to the VA examiner for review.  All indicated tests should be performed and all findings should be reported in detail. 

The VA examiner should elicit from the Veteran and record a complete medical history referable to the claimed GI disorder. 

After reviewing the entire record and examining the Veteran, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran suffered from a malignant glomus tumor or other GI disability due to his presumed Agent Orange exposure or other event or incident of his active service.  

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report. 

3.  If the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply the provisions of 38 C.F.R. § 3.655(b) , as appropriate. 

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





Department of Veterans Affairs


